Citation Nr: 1706074	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  10-08 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart disability, to include as secondary to hypertension.

3.  Entitlement to increases in the ratings for a left knee disability (currently rated 20 percent prior to December 1, 2016, and 30 percent from that date, with an additional period of temporary 100 percent rating for convalescence).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney at Law


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1979 to February 1984.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the New York, New York Department of Veterans Affairs (VA) Regional Office (RO), which continued a 20 percent rating for left knee disability and denied service connection for hypertension and for a heart disability, and a May 2011 rating decision that denied TDIU.  A January 2016 rating decision increased the left knee rating to 30 percent, effective December 1, 2016.  [A temporary total (100%) convalescence rating was assigned from October 13, 2015, through November 30, 2016, and that period of time is not for consideration herein.]  Pursuant to his request, the Veteran was scheduled for a Board hearing in August 2016; however, in July 2016 correspondence, his attorney withdrew the hearing request.  Instead, at his request, the record was left open for 60 days from the date of the hearing for the submission of additional evidence.

In February 2017, the Veteran submitted a VA Form 21-22a (Appointment of Individual as Claimant's Representative) appointing Adam Neidenberg, Esquire, as his representative.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.






REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran with respect to his claims.

Hypertension

The Veteran was discharged from service in February 1984.  The Board notes that his service treatment records note elevated blood pressure readings, but do not contain a diagnosis of hypertension.  An August 1984 VA treatment record lists a clinical diagnosis of hypertension.  The Board notes that the Veteran has not been afforded a VA examination in conjunction with his claim of service connection.  Given the elevated blood pressure readings in service and a diagnosis of hypertension shortly after service, an examination to secure an opinion as to whether hypertension is related to service is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Additionally, as hypertension is a disability listed among the chronic diseases under 38 C.F.R. § 3.309(a), an examination is also necessary to determine whether the Veteran's hypertension manifested to a compensable degree within one year following separation from service to warrant service connection on a presumptive basis.

Heart Disability

The Veteran claims that his heart disability is due to his hypertension.  The Board notes that a June 2016 heart conditions disability benefits questionnaire is of record and that the clinician's handwriting with respect to the Veteran's history of a heart condition and the rationale accompanying the ultimate conclusion that such disability is more likely due to service is mostly illegible.  However, the questionnaire appears to state that the only condition that predisposes to development of aortic aneurysm is non-treated arterial hypertension.   The Veteran's private treatment records show that he suffered an aortic aneurysm in July 2008.
Additionally, in support of his secondary claim, the Veteran submitted a printout from the National Heart, Lung, and Blood Institute noting that coronary heart disease starts when certain factors damage the inner layers of the coronary arteries, including high blood pressure.  To date, the Veteran has not been afforded a VA examination in conjunction with this claim.  Accordingly, an examination to secure a medical opinion as to the medical questions presented is necessary.  See McLendon, 20 Vet. App. at 83.  Additionally, given the indication that his heart disability may be due to his hypertension, the Board finds the issue of service connection for a heart disability to be inextricably intertwined with the claim of service connection for hypertension and that consideration of that claim must be deferred pending resolution of the claim of service connection for hypertension.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Increased Rating for Left Knee Disability

The Veteran was last afforded a VA examination to assess the severity of his left knee disability in February 2009.  He subsequently underwent a left knee replacement in October 2015.  To date, he has not had another examination to assess the current severity of his left knee disability.  Accordingly, and in light of the lengthy intervening period, a contemporaneous examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Additionally, the U.S. Court of Appeals for Veterans Claims (Court) recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016).  Thus, the Court clarified the requirements that must be met with respect to orthopedic disability examinations prior to the Board finding that an examination report includes adequate evidence to adjudicate the claim.  Id.  

In this case, a review of the claims file reveals that a February 2009 VA joints examination does not fully comport with the Court's holding in Correia and therefore may be inadequate.  Thus, at present, none of the medical evidence of record may fully satisfy the requirements of Correia and 38 C.F.R. § 4.59.  Accordingly, and for this additional reason, a new VA joints examination is necessary.

TDIU

The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected left knee disability and due to his hypertension and heart disability.  As such, his TDIU claim is inextricably intertwined with his claim of increase for service-connected left knee disability and claims of service connection for hypertension and a heart disability, which are being remanded.  Accordingly, consideration of his TDIU claim must be deferred pending resolution of the other issues.

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify all providers of evaluations or treatment he received for the disabilities on appeal and to provide authorizations for VA to obtain records of any such private evaluations or treatment. The AOJ should obtain for the record complete clinical records of the evaluations and treatment identified (i.e., any not already associated with the record).  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received.

2. The AOJ should specifically obtain for the record complete clinical records of all VA evaluations and treatment the Veteran has received for the disabilities on appeal (i.e., update to the present all records of VA evaluations and treatment for his left knee, hypertension, and heart disability from all VAMCs).

3. Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate physician to determine the likely etiology of his hypertension and heart disability. The record, including this remand, must be reviewed by the examiner in conjunction with the examination. Based on review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Does the record show that within the first year following separation from service the Veteran's hypertension was manifested by diastolic pressures predominantly 100 or more, or required treatment with medication for a history of diastolic pressures of 100 or more?

(b) If not, please identify the likely etiology for the Veteran's hypertension. Specifically, is it at least as likely as not (a 50 percent or better probability) that it was incurred in, or is directly related to, service?

(c) Identify any heart disability by diagnosis.

(d) Identify the likely cause of any (and each) heart disability diagnosed.  Specifically, is it at least as likely as not (a 50 percent or better probability) that such was either caused or aggravated (the opinion must specifically discuss the concept of aggravation, and "aggravation" means the disability increased in severity beyond its natural progression) by his hypertension?  If not, please identify the most likely etiology.

The examiner is asked to comment as necessary on the article submitted in support of the Veteran's claims.  The examiner must explain the rationale for all opinions and reasoning for all opinions and conclusions provided, with reference to supporting clinical data as appropriate.

4.  The AOJ should then arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected left knee disability.  The examiner must review the entire record in conjunction with the examination.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  All indicated tests or studies should be completed and all findings reported should be sufficient to allow for rating under all applicable criteria, and the examiner should expressly indicate whether there is subluxation or instability (and if so, the degree of such).

Range of motion studies should include active and passive motion and weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.  

The examiner(s) must include rationale and reasoning with all opinions and conclusions, citing to supporting clinical data as deemed appropriate.

5.  After all the above development has been completed the AOJ should undertake whatever development deemed appropriate to adjudicate the Veteran's TDIU claim, to include determining whether referral for extraschedular consideration is appropriate.

6. The AOJ should then review the record and re-adjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




